DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,231,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-71 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Banko US 4368734 discloses a device for performing an ophthalmic procedure in the eye, comprising an elongate member and a drive mechanism, the motor can be operated at slow speed to move the two members together to perform the severing action and a fast speed to move them a pa rt.
Pierse GB 2018601A teaches a device for performing a procedure in the eye. comprising an elongate member and a drive mechanism being a motor, motor speed control may be programmed, the program being required to permit the surgeon: to vary the cutting rate from single stroke, as and when required, up to 9 strokes per second, to increase or decrease the dwell times at either end of the 10 stroke, and to increase or decrease either the cutting speed or return speed or both.
However, Banko and Pierse fail to disclose a drive mechanism with an elongate member comprising an open distal end and retracting the elongate member in a proximal direction with a retraction speed profile and advancing the elongate member in a distal direction with an extension speed profile, a retraction speed of the elongate member from the retraction speed profile is lower than an extension speed of the elongate member from the extension speed profile.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771